Case 1:20-cr-00052-DLC Document 336 Filed 09/15/21 Page 1 of 2

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

UNITED STATES OF AMERICA : 20cr52-12 (DLC)

-VO : ORDER

 

TYRISS GWYNN,

Defendant.

DENISE COTE, District Judge:

A sentencing is scheduled to occur on Osteber 1, 2021 at
12:00 PM. ‘The defendant is incarcerated, Due to the COVIDB-19
pandemic, the defendant may have the option of appearing in
court or through a videoconference. If, due to the increase in
demand for videoconference proceedings, a videoconference is not
available it may be possible to arrange for a telephone
conference. Accordingly, it is hereby

ORDERED that defense counsel shall respond to the following
two questions by 5:00 PM on September 21, 2021:

1) Does the defendant consent to have the proceeding
occur as a videoconference?

2) Lf a videoconference is unavailable, does the
defendant consent to have the proceeding occur as a
telephone conference?

 
Case 1:20-cr-00052-DLC Document 336 Filed 09/15/21 Page 2 of 2

If the defendant consents to either option, please complete
and file on ECF the written consent form attached to this Order
if it is feasible to do so.

Dated: New York, New York
September 15, 2021
dena
b4daual
DENISE COTE
United stbes District Judge

 

 
